Title: To Thomas Jefferson from Thomas Newton, 16 April 1807
From: Newton, Thomas
To: Jefferson, Thomas


                        
                            Dr Sir
                     
                            Norfolk Apr 16 1807
                        
                        By disire of my Son I have sent by Capt. Ham some Myrtle wax for you, it was all I could procure at present,
                            the berries having faild last season. The Brittish ships begin to be trouble some off our Capes, they bring all vessels too
                            & obliged one out of his way, so far that he could scarsely fetch the the Cape, I have understood it was the Cambrian
                            did this, I shall inquire into the case. I inform the Sectry State for yr consideration of any occurrencies, the present
                            is from common report. they (the Brittish) captured an English vessel from St Domingo loaded with coffee a few days ago
                            & sent her to Bermuda. I am wishing you health & happiness respectfully yr obt Servt
                        
                            Thos Newton
                     
                        
                    